                     United States District Court
                         District of Minnesota
                      Civil No. 19-3027 (DSD/ECW)

Richard Larson, Jr.

                Plaintiff,

v.                                                 ORDER

State of Minnesota, Police in
Several Jurisdictions, and FBI,

                Defendants.


     This   matter   is   before   the   court   upon   Magistrate   Judge

Elizabeth Cowan Wright’s report and recommendation (R&R) that pro

se plaintiff Richard Larson Jr.’s complaint be dismissed for

failure to prosecute.      On December 13, 2019, after determining

that Larson’s complaint was frivolous in its original form, the

magistrate judge issued an order on Larson’s application to proceed

in forma pauperis (IFP) directing him to file an amended complaint

providing more detail on his allegations.         The order gave Larson

30 days to file his amended complaint and informed him that, should

he fail to do so, the magistrate judge would recommend dismissal

for failure to prosecute under Federal Rule of Civil Procedure

41(b).   Larson failed to file an amended complaint within those 30

days, and the magistrate judge recommended dismissal of Larson’s

action on January 23, 2020.

     On January 27, 2020, Larson filed what has been deemed an

objection to the R&R, but which appears to be an attempt to amend
his   complaint     with   additional      information        regarding   his

allegations.      Although the R&R was properly issued, given that

Larson has now submitted what may be interpreted as an amended

complaint, the court will consider this new filing.               Based on a

review of the filings, record, and proceedings herein, and for the

following reasons, the court dismisses Larson’s action.

      Under 28 U.S.C. § 1915, although a pro se litigant may qualify

financially for IFP status, an action may be dismissed when the

litigant has filed a complaint that is frivolous.              See 28 U.S.C.

§ 1915(e)(2)(B)(i); Carter v. Schafer, 273 F. App’x 581, 582 (8th

Cir. 2008) (per curiam) (“[T]he provisions of 28 U.S.C. § 1915(e)

apply to all persons proceeding IFP and are not limited to prisoner

suits, and the provisions allow dismissal without service.”).              As

the magistrate judge concluded in the December 13, 2019, order,

Larson’s original complaint was frivolous because it lacked “an

arguable basis in law or in fact.”         See ECF No. 3, at 3 (quoting

Neitzke v. Williams, 490 U.S. 319, 325 (1989)).

      Larson’s    newest   filing   does     nothing     to     remedy    this

deficiency.    In addition to a description of his case that mirrors

the claims made in his original complaint, the recent filing

includes exhibits.     These exhibits include a competency order and

evaluation regarding a state criminal case in which Larson was

involved, two trespassing notices against Larson filed by local

businesses, and applications for restraining orders sought by

                                    2
Larson against members of his family and vice versa.       Despite

Larson’s efforts, these exhibits still do not help to explain how

the named defendants — the State of Minnesota, the Federal Bureau

of Investigations, and the City of Champlin — allegedly harmed

Larson or how they may be legally liable to him in any way.        As

such, Larson’s complaint lacks an arguable basis in law or in fact,

and it is proper to dismiss the action as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i).   See Neitzke, 490 U.S. at 325; Radabaugh v.

Corp. Tr. Co., Civil No. 17-1559, 2017 WL 8944024, at *4 (D. Minn.

May 22, 2017), R&R adopted, 2017 WL 4023102 (D. Minn. Sept. 13,

2017).

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 4] is rejected;

     2.   The application to proceed in forma pauperis [ECF No.

2] is denied; and

     3.   This action is dismissed without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(i).

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 21, 2020

                                    s/David S. Doty
                                    David S. Doty, Judge
                                    United States District Court




                                3
